Kellogg, P. J.:
The notice of appeal demands a new trial in the County Court. In the absence of an undertaking necessary to perfect an appeal for a new trial, the appeal stands as one upon questions of law only, and it was error to dismiss it, and the *791order in that respect must be reversed. (Doughty v. Picott, 105 App. Div. 339.) The defendant had the legal right to appeal for a new trial. Its affidavits show that it intended to file the undertaking in due time, and that the failure to file it was due to the neglect of its attorney. It has given a reasonable excuse for its default, and should now be permitted to file the undertaking and perfect its appeal. Its affidavit is perhaps carelessly drawn,- but it foreshadows a defense which may be available to it on appeal.
Its attorney proceeded before the City Court upon the theory that by remaining in possession after the lease expired it only became bound for another year, when as matter of law the continuance in possession, without an understanding to the contrary, would bring about the result that it exercised the option and became a tenant for the three additional years, according to the option contained in the lease. If the defense foreshadowed in the affidavit is true, that there was a distinct understanding that the defendant was to be a tenant for one year instead of three, then it would be unjust to charge it with two years’ rental in addition to the time agreed upon. It is not clear that the alleged defense is admissible under the pleadings. That question we need not determine. We are only deciding that the defendant has the right to perfect its appeal. If necessary to apply to the County Court for an amendment of the answer, that court can do justice upon a motion made for that purpose, and can impose such terms as may be just. (Paddock v. Barnett, 88 Hun, 381.) This motion and this appeal are the direct results of the carelessness of the defendant’s attorney, and the result of this appeal is to permit it to excuse its default and perfect its appeal. Terms, therefore, should be imposed upon it.
The order appealed from should be reversed upon the defendant paying ten dollars costs of this appeal and disbursements, and ten dollars costs of the motion heretofore made, and upon payment thereof the order appealed from is reversed and the motion to be permitted to file, the undertaking granted.
All concurred.
*792Order reversed upon the defendant paying ten dollars costs of this appeal and disbursements, and ten dollars costs of motion heretofore made, and upon payment thereof the order appealed from is reversed and the motion to be permitted to file the undertaking granted.